Title: Minutes of the Albemarle Academy Board of Trustees, 17 June 1814
From: Carr, Peter,Albemarle Academy Board of Trustees
To: 


          At a meeting of the board of Trustees of the Albemarle Accademy at charlottesville the 17th day of June 1814.
          In the absence of the Secretary, Frank Carr was nominated and appointed Secretary.
          On motion made and Seconded, the scheme of a Lottery heretofore reported to the board was amended by the adoption of the following substitute.
          Lottery for the establishment of an Accademy in the County of Albemarle.
          Scheme.
          
            
              1
              Prize of
              3000
              D.
              is
              $3000.
            
            
              1
              Ditto of
              2000.
              
              〃
              2000
            
            
              4
              Ditto of
              1000.
              
              〃
              4000.
            
            
              4
              Ditto of
              500.
              
              〃
              2000.
            
            
              10
              Ditto of
              100.
              
              〃
              1000.
            
            
            
              50
              Ditto of
              20.
              
              〃
              1000.
            
            
              100
               Ditto of
              10
              
              〃
              1000.
            
            
              1000
               Ditto of
              6.
              
              
              6000.
            
            
              1170
               Prizes
              
              
              
              $20.000
            
            
              2830
               Blanks
              
              
              
              
            
            
              4000
               at five Dollars
              
              
              
              $20.000
            
          
          The first drawn Ticket on the third days drawing will be entitled to $1000.
          The first drawn on the twentieth will be entitled to $1000.
          The first drawn on the 30th will be entitled to $2000.
          The last drawn ticket on the last days drawing will be entitled to $3000.
          The first five Hundred blanks drawn will be entitled to Six Dollars each.
          The prizes will be payable 90 days after the drawing is compleated subject to a deduction of 15 pr Cent.
          Prizes not claimed within 6 months after the drawing is finished are forfeited for the use of the Accademy.
          And the same committee appointed at the last meeting to carry the former Scheme into effect are authorised and required to act on that which is adopted as its substitute.
          Resolved that a committee of five to wit, John Winn,
			 James Leitch,
			 Jno Nicholas,
			 Frank Carr, and
			 Alexander Garrett be
			 appointed to view the different situations in the County of Albemarle for the purpose of Locating the Albemarle Accademy, and to enquire into the relative expense of building on the best and most economical plan, and of purchasing a situation already improved, and they report there reasons at large, in favour
			 of the situation to which they give the preference.
          Ordered that the board adjourn until the meeting in course.
        